Per Curiam.
We agree with the trial court that there was no evidence of availability of the missing witness whom the defendant claimed that the state should have produced. See State v. Jones, 46 Conn. App. 640, 656, 700 A.2d 710, cert. denied, 243 Conn. 941, 704 A.2d 797 (1997). The trial court’s determination of fact in so finding was not clearly erroneous. On the basis of the record, we cannot say that the trial court’s decision not to give an adverse inference instruction was clearly erroneous. State v. Battle, 39 Conn. App. 742, 746, 667 A.2d 1288 (1995), cert. denied, 237 Conn. 922, 676 A.2d 1375, cert. denied, 519 U.S. 955, 117 S. Ct. 373, 136 L. Ed. 2d 263 (1996).
The judgment is affirmed.